Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10, 13, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US20200359836) in view of Kuemmerle (US9860362) having priority to DE102016206912.
Regarding claim 1, Shulz teaches A method for operating a cooking appliance using an external operating device, wherein said cooking appliance has at least one heating device ([0005] The cooking appliance can be a hob, a baking oven or another appliance for heating food), at least one presence sensor device for recognizing a presence of an operator ([0012] capacitive sensor can be used to detect the presence of a user), a communication device ([0012] the remote control), wherein said at least one presence sensor device and said communication device are connected to said control device ([0012] capacitive sensor and remote control communicate with cooking appliance), and wherein said external operating device interacts with said communication device in order to transmit operating commands to said communication device for execution on said heating device by said control device  ([0016]  connection between the remote control and the interface of the cooking appliance) with the following steps:, said presence sensor device records a presence of said operator at said cooking appliance or close to said cooking appliance ([0012] a capacitive sensor can be used to detect the presence of a user and in addition the distance between the user and the cooking appliance sensor), wherein in this case a distance between said operator and said cooking appliance or said presence sensor device of less than 5 m is assessed as said operator being present at said cooking appliance ([0023] Preferred distance limits are between 30 cm and 300 cm), in a 1st case, in which said presence of said operator is recorded at said cooking appliance, operation of said cooking appliance by way of said external operating device is possible ([0017] the remote control and the cooking appliance on the distance can thus be used to determine the distance between the cooking appliance and the remote control), and operating commands from said external operating device are executed by said control device ([0018] operation of cooking appliance by remote control software like smartphone application), in a 2nd case, in which said presence of said operator is not recorded at said cooking appliance, no further operating commands from said external operating device for bringing about an increase in a power of one of said heating devices of said cooking appliance are executed by said control device ([0009] an increasing of the heating power of the cooking appliance can be prevented in case a user and/or the respective remote control is too far away) but is silent on a control device, wherein said control device controls a supply of power to said heating device, said cooking appliance is switched on or is already switched on.
However, Kuemmerle teaches a control device (Col. 5 lines 40-45 controller 17), wherein said control device controls a supply of power to said heating device (Col. 5 lines 35-43  power actuating circuit 15 is connected to a controller 17), said cooking appliance is switched on or is already switched on (Col. 2 lines 64-67 First, the cooking appliance and the mobile terminal are switched on or they should be on).
Schulz and Kuemmerle are considered to be analogous to the claimed invention because they are in the same field of cooking devices and methods. It would have been obvious to have modified Schulz to incorporate the teachings of Kuemmerle to have a controller to supply power of a heating device in order to actuate and supply power to multiple heating devices (Kuemmerle  Col. 5 lines 35-43). It would have been obvious to have modified Schulz to incorporate the teachings of Kuemmerle to have the step of the appliance being already on because it is sometimes requires for the applicable program or app being used (Col. 2 lines 64-67).
Regarding claim 3, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein a distance between said operator and said cooking appliance or said presence sensor device that is assessed as said operator being present at said cooking appliance is settable up to at most 5 m ([0023] Preferred distance limits are between 30 cm and 300 cm, more preferably between 50 and 100 cm).
Regarding claim 4, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein, in said 2nd case, only a reduction in a power of said heating device is authorized and executed by said control device as operating command from said external operating device ([0020] reduce power of heating device based on the signal from remote control).
Regarding claim 5, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein, in said 2nd case, a power of said heating device is reduced automatically when said presence sensor device no longer identifies said presence of said operator at said cooking appliance ([0020] safe operation mode where reduction occurs when remote control is away).
Regarding claim 13, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein a plurality of said heating devices are controlled using said external operating device in accordance with an explicit assignment of said external operating device to precisely said heating devices (claim 13: multiple heating zones controlled by operation of remote control, [0014] RFID tags used as assignments).
Regarding claim 13, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein said entire cooking appliance is controlled using said external operating device in accordance with an explicit assignment of said external operating device to said entire cooking appliance ([0004] a remote control and a respective method for controlling a cooking appliance, [0014] RFID tags used as assignments).
Regarding claim 17, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein said external operating device is a mobile terminal as a smartphone or a tablet computer ([0018] a smart device such as a smartphone or a tablet computer is used as remote control ).
Regarding claim 18, Schulz and Kuemmerle teach the method as claimed in claim 1, and Schulz teaches wherein said external operating device is an intelligent machine for assisting said operator or an external automatic controller, a radio network or the Internet or a cloud ([0018] a smart device such as a smartphone or a tablet computer is used as remote control).
Regarding claim 19, Schulz teaches A cooking appliance having: at least one heating device ([0005] The cooking appliance can be a hob, a baking oven or another appliance for heating food), operator ([0012] capacitive sensor can be used to detect the presence of a user) and a communication device ([0012] the remote control) but is silent on a control device, wherein said presence sensor device and said communication device are connected to said control device, and wherein said control device controls a supply of power to said heating device, wherein said control device is designed to perform a method as claimed in claim 1 using an external operating device.
However, Kuemmerle teaches a control device (Col. 5 lines 40-45 controller 17), wherein said control device controls a supply of power to said heating device (Col. 5 lines 35-43  power actuating circuit 15 is connected to a controller 17), wherein said control device is designed to perform a method as claimed in claim 1 using an external operating device (Col. 2 lines 64-67 First, the cooking appliance and the mobile terminal are switched on or they should be on).
It would have been obvious to have modified Schulz to incorporate the teachings of Kuemmerle to have a controller to supply power of a heating device in order to actuate and supply power to multiple heating devices (Kuemmerle  Col. 5 lines 35-43). It would have been obvious to have modified Schulz to incorporate the teachings of Kuemmerle to have the step of the appliance being already on because it is sometimes requires for the applicable program or app being used (Col. 2 lines 64-67).

Claims 2, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US20200359836) and Kuemmerle (US9860362)  as applied to claim 1 above, and further in view of Egneter (US11041628) with priority to DE102017220815.
Regarding claim 2, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein an operation directly on said cooking appliance is executed with priority over an operation by way of said external operating device.
However, Egneter teaches wherein an operation directly on said cooking appliance is executed with priority over an operation by way of said external operating device (Col. 12 lines 10-25 even if communication is aborted, in manual control, it is assumed the user is present and will not switch off the heating device).
Schulz, Kuemmerle, and Egneter are considered to be analogous to the claimed invention because they are in the same field of cooking devices and methods. It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Egneter to have operation on an appliance have priority over an external communication so the heating device will be able to continue operation according to the last valid control command (Egneter Col. 12 lines 10-25).
Regarding claim 2, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein said power of said heating device is reduced by at least 20% to 50% or is reduced by 1% to 50% of said maximum power of said heating device.
However, Egneter teaches wherein said power of said heating device is reduced by at least 20% to 50% or is reduced by 1% to 50% of said maximum power of said heating device (Col. 5 lines 20-29 reduction may be considerable, for example to a maximum of 20% of its maximum power).
It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Egneter to reduce power at least by 20% in order to to provide a safety mode of opertion in cases where the operator has moved away (Egneter Col . 5 lines 10-20).
Regarding claim 15, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein said presence of said operator at said cooking appliance is recorded repetitively or repeatedly.
However, Egneter teaches wherein said presence of said operator at said cooking appliance is recorded repetitively or repeatedly check is carried out continuously or at intervals during operation of said cooking appliance (Col. 7 line 40-45).
It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Egneter to  repeatedly check for a user in order to determine whether said classification of said external control device still applies (Egneter Col. 7 line 40-45).
Regarding claim 16, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein said presence of said operator at said cooking appliance is recorded repetitively or repeatedly at time intervals of less than 1 min.
However, Egneter teaches wherein said presence of said operator at said cooking appliance is recorded repetitively or repeatedly at time intervals of less than 1 min (Col. 7 line 40-45 checking the multiple times a minute).
It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Egneter to  repeatedly check for a user multiple times per minute in order to determine whether said classification of said external control device still applies (Egneter Col. 7 line 40-45).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US20200359836) and Kuemmerle (US9860362)  as applied to claim 1 above, and further in view of Cubizolles (JP6659561) with citations made to attached machine translations.
Regarding claim 7, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein, in an event that, following interruption of said presence of said operator at said cooking appliance as said 2nd case, presence of said operator at said cooking appliance is identified again as said 1st case, either a previous operating state of said heating device as was prevailing at an occurrence of said 2nd case, when said absence of the operator at said cooking appliance was identified, is set directly, or it is necessary for said operator to confirm a new operation, so that a previous operating state of said cooking appliance or of said heating device is then reproduced.
However, Cubizolles teaches in an event that, following interruption of said presence of said operator at said cooking appliance as said 2nd case, presence of said operator at said cooking appliance is identified again as said 1st case ([0138] receiving new confirmation signal after responding to an absence_, either a previous operating state of said heating device as was prevailing at an occurrence of said 2nd case, when said absence of the operator at said cooking appliance was identified, is set directly, or it is necessary for said operator to confirm a new operation, so that a previous operating state of said cooking appliance or of said heating device is then reproduced ([0139] new confirmation signal detected, heating zone format provided based on heating arrangement).
Schulz, Kuemmerle, and Cubizolles are considered to be analogous to the claimed invention because they are in the same field of cooking devices and methods. It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Cubizolles to return the operation of the heating device after an absence of the operator in order to be able to move from one heating area to another without the user having to operate the heating command again (Cubizolles [0010]).
Regarding claim 8, Schulz, Kuemmerle, and Cubizolles teach the method as claimed in claim 7, but are silent on wherein corresponding information is transmitted to said operator as a requirement and/or for confirmation for said new operation for confirmation by said operator, so that said previous operating state of said cooking appliance or of said heating device is then reproduced.
Cubizolles  teaches wherein corresponding information is transmitted to said operator as a requirement and/or for confirmation for said new operation for confirmation by said operator, so that said previous operating state of said cooking appliance or of said heating device is then reproduced ([0160] heating command generated by user, user must confirm the heating function before it can begin).
It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Cubizolles to have the user confirm the new operation in order to be able to operate the heating zones according to the function and configuration the user intends (Cubizolles [0160]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US20200359836) and Kuemmerle (US9860362)  as applied to claim 1 above, and further in view of Hayahshi (US20210392306). 
Regarding claim 11, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein said presence sensor device is not provided directly on said cooking appliance.
 However, Hayashi teaches wherein said presence sensor device is not provided directly on said cooking appliance ([0063] human detection sensor 27 is disposed on a front side of a main body 3).
Schulz, Kuemmerle, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of cooking devices and methods. It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Hayashi to have the sensor not on the cooking appliance in order to allow the human detection sensor to operate stably (Hyashi [0063]).
Regarding claim 12, Schulz and Kuemmerle teach the method as claimed in claim 1, but are silent on wherein precisely one single of said heating devices is controlled using said external operating device in accordance with an explicit assignment of said external operating device to precisely said heating device.
However, Hayashi teaches wherein precisely one single of said heating devices is controlled using said external operating device in accordance with an explicit assignment of said external operating device to precisely said heating device ([0043] in response to instructions, indivudal coils being adjusted).
It would have been obvious to have modified Schulz and Kuemmerle to incorporate the teachings of Hayashi to heat single of each heating device in order to induce magnetic fields a different containers at a time (Hayashi [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/3/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761